67 F.3d 308
76 A.F.T.R.2d 95-6746, 95-2 USTC  P 50,544
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George B. PARKS;  Marna C. Parks, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 94-70694.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 22, 1995.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Taxpayers George and Marna Parks appeal pro se the Tax Court's decision, upholding the Commissioner of Internal Revenue's ("Commissioner") determination that the Parks were liable for a deficiency in income tax for tax year 1987.  The Tax Court found that the Parks's had overstated the fair market value of a sailboat which they donated to the California Maritime Academy Foundation.  The Parks also appeal the Tax Court's decision upholding the Commissioner's additions to tax for negligence under I.R.C. Sec. 6653(a)(1)(A) & (B), for making a valuation overstatement under I.R.C. Sec. 6659, and for entering into a tax motivated transaction pursuant to 26 I.R.C. Sec. 6621(c).


3
We review for clear error the tax court's determination of fair market value.  Doherty v. Commissioner, 16 F.3d 338, 339 (9th Cir.1994).  Whether underpayment was attributable to a valuation overstatement for purposes of addition to tax under section 6659 turns on a factual finding also reviewed for clear error.  Wolf v. Commissioner, 4 F.3d 709, 715 (9th Cir.1993).  Finally, we review for clear error the tax court's decision to uphold the assessment of a negligence penalty pursuant to section 6653, and the imposition of increased interest pursuant to section 6621.  Id.


4
We have jurisdiction under 26 U.S.C. Sec. 7482.  We have reviewed the record, and affirm the for reasons stated by the Tax Court in its memorandum opinion.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3